Citation Nr: 1029899	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a right shoulder 
disability. 

4.  Entitlement to service connection for residuals of lipoma 
removal and cervical strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from September 1998 to July 
2002. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking a current disability 
associated with right hip, low back, or right shoulder disorders 
or residuals of lipoma removal and cervical strain and service.  


CONCLUSION OF LAW

The veteran does not have a current disability associated with a 
right hip, low back, or right shoulder disorder or residuals of 
lipoma removal and cervical strain that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in May 2004 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports have 
been obtained.  The veteran has twice failed to report to VA 
examinations that would assist in his claim.  The Board notes 
that the duty to assist is not a "one way street," and given 
the veteran's failure to attend the schedule examinations without 
good cause having been shown, the resolution of the veteran's 
claims will based on the information that is of record.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. §  3.655(b).     

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports reflect the excision of a neck mass 
in July 2000; complaints of neck and right shoulder pain in 
November 2000 with an assessment of cervical and upper back 
strain; and multiple complaints of back and hip pain in 2001 with 
a negative x-ray of the right hip in May 2001, a negative bone 
scan of the pelvis and lower extremities in July 2001, and a 
normal magnetic resonance imaging of the lumbosacral spine in 
August 2001.  A Physical Evaluation Board completed in September 
2002 found that the veteran to be medically unfit for future 
service due to chronic low back pain.  It was noted that this 
condition involved only subjective symptoms.  

The veteran has failed to attend VA examinations that would have 
assisted the development of his claims in September 2004 and May 
2007 without good cause being demonstrated for each of these 
examinations.  As such, the claims must be adjudicated on the 
basis of the evidence that is of record.  38 C.F.R. § 3.655(b).  
There is no post-service medical evidence linking a current 
disability associated with a right hip, low back, or right 
shoulder disorder or residuals of lipoma removal and cervical 
strain to service.  As for the Veteran's assertions that he has 
any such disability as a result of service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  Thus, given 
the lack of any competent evidence linking a current disability 
associated with a right hip, low back, or right shoulder disorder 
or residuals of lipoma removal and cervical strain to service, 
the claims must be denied.  Hickson, supra.  
  
Finally, in reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the veteran's claims for service 
connection, the doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right hip disability is 
denied. 

Entitlement to service connection for a low back disability is 
denied. 

Entitlement to service connection for a right shoulder disability 
is denied.  

Entitlement to service connection for residuals of lipoma removal 
and cervical strain is denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


